Exhibit 4.8 NONSTANDARDIZED ADOPTION AGREEMENT PROTOTYPE CASH OR DEFERRED PROFIT-SHARING PLAN Sponsored by SBERA The Employer named below hereby establishes a Cash or Deferred Profit-Sharing Plan for eligible Employees as provided in this Adoption Agreement and the accompanying Basic Plan Document #01. I. EMPLOYER INFORMATION If more than one Employer is adopting the Plan, complete this section based on the lead Employer.Additional Employers who are members of the same controlled group or affiliated service group may adopt this Plan by completing and executing a Participation Agreement that, once executed, will become part of this Adoption Agreement. A. Name And Address: 1st Constitution Bank 2650 Route 130 Cranbury, NJ 08512 B. Telephone Number:609-655-4500 C. Employer’s Tax ID Number:22-2937245 D. Form Of Business: [ ] 1. Sole Proprietor [ ] 5. Limited Liability Company [ ] 2. Partnership [ ] 6. Limited Liability Partnership [x] 3. Corporation [ ] 7. [ ] 4. S Corporation E. Is The Employer Part Of A Controlled Group? [ ] YES [x] NO Part Of An Affiliated Service Group? [ ] YES [x] NO F. Name Of Plan:1st Constitution Bank 401(k) Retirement Savings Plan G.Three Digit Plan Number:001 H. Employer’s Tax Year End:December 31 I. Employer’s Business Code: II.EFFECTIVE DATE A. New Plan: This is a new Plan having an Effective Date of .The Effective Date may be no earlier than the Plan Year beginning after December 31, 2001 or if later, the first day of the Plan Year in which it is adopted. B. Amended and Restated Plans: This is an amendment and/or restatement of an existing Plan. The initial Effective Date of the Plan was January 1, 1993.The Effective Date of this amendment and/or restatement is March 25, 2011.The Effective Date of the restated Plan may be no earlier than for Plan Years beginning after December 31, 2001. -1- C. Amended or Restated Plans for EGTRRA: This is an amendment and/or restatement of an existing Plan to comply with the Economic Growth and Tax Relief Reconciliation Act of 2001, Pub. L. 107-17 (EGTRRA)]. The initial Effective Date of the Plan was .Except as provided for in the Plan, the Effective Date of this amendment and/or restatement is .(The restatement date should be no earlier than the first day of the current Plan Year.The Plan contains appropriate retroactive Effective Dates with respect to provisions of EGTRRA.) Except to the extent permitted under Code Section 411(d)(6) and the Regulations issued thereunder, an Employer cannot reduce, eliminate or make subject to Employer discretion any Code Section 411(d)(6) protected benefit.Where this Plan document is being adopted to amend another plan that contains a protected benefit not provided for in the Basic Plan Document #01, the Employer may complete Schedule A as an addendum to this Adoption Agreement.Schedule A describes such protected benefits and shall become part of this Plan.If a prior plan document contains a plan feature not provided for in the Basic Plan Document #01, the Employer may attach Schedule B describing such feature.Provisions listed on Schedule B may not be covered by the IRS Opinion Letter issued with respect to the Basic Plan Document #01. D.Effective Date for Elective Deferrals: If different from above, the Elective Deferral provisions shall be effective . E. Effective Date for Safe Harbor 401(k) Contributions: If different from above, this provision shall be effective .This provision must be adopted prior to the first day of the Plan Year and remain in effect for an entire twelve (12) month period. F. Effective Date for Roth Elective Deferrals: If different from above, Roth Elective Deferral provisions shall be effective .The Effective Date of this provision cannot be earlier than January 1, 2006. G. Frozen Plan: This Plan was frozen effective .For any period following this Effective Date, neither the Employer nor any Participant may contribute to this Plan, and no otherwise eligible Employee shall become a Participant in this Plan.All existing account balances will become fully vested as of the date specified above. III.DEFINITIONS A. “Compensation” Select the definition of Compensation, the Compensation Computation Period, any Compensation Dollar Limitation and Exclusions from Compensation for each contribution type from the options listed below.Enter the letter of the option selected on the lines provided below.Leave the line blank if no election needs to be made.The Compensation Computation Period must be the same as the Limitation Year defined at Section III(F). Employer Contribution Type Compensation Definition Compensation Computation Period Compensation Dollar Limitation Exclusions From Compensation All Contributions b b $ c Elective Deferrals (including Roth Elective Deferrals, ifapplicable) $ -2- Employer Contribution Type Compensation Definition Compensation Computation Period Compensation Dollar Limitation Exclusions From Compensation Voluntary After-tax $ Required After-tax $ Matching Contribution (Formula 1) $ Matching Contribution (Formula 2) $ Non-Elective Contribution (Formula 1) $ Non-Elective Contribution (Formula 2) $ Safe Harbor Contribution N/A N/A QNEC $ QMAC $ ADP/ACP Tests b a N/A N/A 1. Compensation Definition: a. Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the source, with all pre-tax contributions excluded. b. Code Section 3401(a) - W-2 Compensation subject to income tax withholding at the source, with all pre-tax contributions included [Plan defaults to this election]. c. Code Section 6041/6051 - Income reportable on Form W-2, with all pre-tax contributions excluded. d. Code Section 6041/6051 - Income reportable on Form W-2, with all pre-tax contributions included. e. Code Section 415 - All income received for services performed for the Employer, with all pre-tax contributions excluded. f. Code Section 415 - All income received for services performed for the Employer, with all pre-tax contributions included. The selection of any of the above definitions of Compensation meets the Code Section 414(s) definition of Compensation.The Code Section 415 definition shall always apply with respect to sole proprietors and partners. [ ] 2. Deemed Compensation from permitted waiver of group health coverage under a Cafeteria Plan Arrangement:The Employer elects to include deemed Code Section 125 Compensation not available to a Participant in cash in lieu of group health coverage in the Plan’s definition of Compensation. 3.Compensation Computation Period: a. Compensation paid during a Plan Year while a Participant [Plan defaults to this election]. b. Compensation paid during the entire Plan Year. c. Compensation paid during the Employer’s fiscal year. d. Compensation paid during the calendar year. 4. Compensation Dollar Limitation: The dollar limitation section does not need to be completed unless Compensation of less than the Code Section 401(a)(17) limit of $200,000 is to be used.When an integrated allocation formula in Section VI is selected, Compensation cannot be limited to an amount less than the maximum amount under Code Section 401(a)(17). -3- 5. Exclusions from Compensation (non-integrated plans only): a. There will be no exclusions from Compensation under the Plan [Plan defaults to this safe harbor election]. b. Overtime c. Bonuses d. Commissions e. Exclusion applies only to Participants who are Highly Compensated Employees [safe harbor]. f. Holiday and vacation pay g. Reimbursements or other expense allowances, fringe benefits (cash and non-cash), moving expenses, deferred compensation, and welfare benefits [safe harbor]. h. Post-severance payments, as described in paragraph 1.17(c)(6) of Basic Plan Document #01.(This exclusion may apply no earlier than the 2005 Limitation Year.) i. Compensation in excess of $ for Highly Compensated Employees [safe harbor]. j. Other: Any exclusion of Compensation except (a), (e), (g), (h) and (i) must satisfy the requirements of Section 1.401(a)(4) of the Income Tax Regulations and Code Section 414(s) and the Regulations thereunder.These exclusions do not fall under the “safe harbor” modifications to Compensation and therefore must be tested to determine if the modified definition of Compensation satisfies Code Section 414(s). B.“Disability” [x]1. As defined in the Basic Plan Document #01 [Plan defaults to this election]. [ ]2. As defined in the Employer’s Disability Insurance Plan. [ ]3.An individual will be considered to be disabled if he or she is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long, continued and indefinite duration.An individual shall not be considered to be disabled unless he or she furnishes proof of the existence thereof in such form and manner as the Secretary of the Treasury may prescribe. C.“Highly Compensated Employees — Top-Paid Group Election” 1. Top-Paid Group Election:In determining who is a Highly Compensated Employee, the Employer may make the Top-Paid Group election.The effect of this election is that an Employee (who is not a 5% owner at any time during the determination year or the look-back year) who earned more than $95,000, as indexed for the look-back year, is a Highly Compensated Employee if the Employee was in the Top-Paid Group for the look-back year.This election is applicable for the Plan Year in which this Plan is effective. [x]a. The Employer does not make the Top-Paid Group election. [ ]b. The Employer makes the Top-Paid Group election [Plan defaults to this election]. [ ]2. Calendar Year Data Election:If the Plan Year is not the calendar year, the prior year computation period for purposes of determining if an Employee earned more than $95,000, as indexed, is the calendar year beginning in the prior Plan Year.This election is applicable for the Plan Year in which this Plan is effective. -4- D.“Hours Of Service” Hours shall be determined by the method selected below.The method selected shall be applied to all Employees: [ ] 1. Not applicable.A Year of Service (Period of Service) is defined using the Elapsed Time method. [x]
